
	
		I
		112th CONGRESS
		1st Session
		H. R. 3242
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2011
			Mr. Stark (for
			 himself, Mr. Grijalva,
			 Mr. Moran,
			 Mr. Filner,
			 Mr. Blumenauer,
			 Mr. Honda,
			 Mr. McDermott,
			 Mr. Holt, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce
		  emissions of carbon dioxide by imposing a tax on primary fossil fuels based on
		  their carbon content.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Climate Act of
			 2011.
		2.FindingsThe Congress finds as follows:
			(1)The Intergovernmental Panel on Climate
			 Change (IPCC) has concluded that human emissions of greenhouse gases,
			 particularly carbon dioxide are responsible for global climate change.
			(2)The IPCC has
			 estimated that global temperatures will rise between 3.2–7.2 degrees Fahrenheit
			 in the next 100 years if carbon dioxide emissions are not dramatically
			 reduced.
			(3)An increase of
			 even a few degrees could have major adverse impacts on both the natural and
			 man-made environments, due to rising sea-levels, intensification of weather
			 events, mass extinction of species, and scarcity of water.
			(4)The United States
			 is responsible for nearly 18 percent of the world’s annual carbon dioxide
			 emissions, equaling approximately 5.5 billion metric tons of carbon dioxide per
			 year.
			(5)In order to stabilize the earth’s climate
			 and prevent catastrophic global climate change, the level of worldwide carbon
			 dioxide emissions needs to be reduced 80 percent below 1990 levels by
			 2050.
			(6)A tax on the carbon content of fossil fuels
			 will create incentives for investment and development of low and zero carbon
			 alternatives, thereby reducing carbon dioxide emissions and while generating
			 funds to reduce our deficits.
			(7)Revenue from a carbon tax can reduce the
			 deficit. Dedicating the revenue from a $10 per ton of carbon dioxide tax could
			 reduce the deficit by more than $480 billion over ten years.
			(8)In order to protect consumers from higher
			 energy prices, all carbon tax revenue not targeted for deficit reduction shall
			 be returned to individuals through a dividend distributed on an annual
			 basis.
			3.Imposition of carbon
			 tax on primary fossil fuels
			(a)General
			 ruleChapter 38 of the Internal Revenue Code of 1986 (relating to
			 environmental taxes) is amended by adding at the end thereof the following new
			 subchapter:
				
					ECarbon Tax on
				Primary Fossil Fuels
						
							Sec. 4691. Imposition of tax.
						
						4691.Imposition of
				tax
							(a)General
				ruleThere is hereby imposed
				a tax on any taxable fuel sold by the manufacturer, producer, or importer
				thereof.
							(b)Amount of
				tax
								(1)In
				generalThe amount of tax imposed by subsection (a) on any
				taxable fuel shall be an equivalent amount to $10 per ton of carbon dioxide
				produced by combustion in such fuel, as determined by the Secretary in
				consultation with the Secretary of Energy.
								(2)Annual increase
				in amount of taxFor each calendar year beginning after 2011
				which is not the year after a target attainment year, paragraph (1) shall be
				applied by substituting for $10 the following: the amount
				in effect under this paragraph for the preceding calendar year, increased by
				$10.
								(3)Rate freeze
				after target attainmentFor each calendar year after a target
				attainment year, the amount in effect under paragraph (1) shall be the amount
				in effect under paragraph (1) for the preceding calendar year.
								(4)Target
				attainment yearFor purposes of paragraph (2), a calendar year is
				a target attainment year if the level of carbon dioxide emissions in the United
				States for the calendar year does not exceed 20 percent of the level of carbon
				dioxide emissions in the United States for calendar year 1990, as determined by
				the Energy Information Administration, Department of Energy.
								(c)Taxable
				fuelFor purposes of this
				section, the term taxable fuel means—
								(1)coal (including
				lignite and peat),
								(2)petroleum and any
				petroleum product (as defined in section 4612(a)(3)),
								(3)natural gas,
				and
								(4)biomass, municipal solid waste, and any
				organic material other than coal, petroleum, and natural gas that is sold for
				the purpose of energy production, as determined by the Secretary of
				Energy,
								which is
				extracted, manufactured, or produced in the United States or entered into the
				United States for consumption, use, or warehousing.(d)Other
				definitionsFor purposes of
				this section—
								(1)United
				StatesThe term United States has the meaning given
				such term by section 4612(a)(4).
								(2)ImporterThe
				term importer means the person entering the taxable fuel for
				consumption, use, or warehousing.
								(3)TonThe
				term ton means 2,000 pounds. In the case of any taxable fuel which
				is a gas, the term ton means the amount of such gas in cubic feet
				which is the equivalent of 2,000 pounds on a molecular weight basis.
								(e)ExceptionNo
				tax shall be imposed by subsection (a) on the sale or in-kind exchange of any
				taxable fuel for deposit in the Strategic Petroleum Reserve established under
				part B of title I of the Energy Policy and Conservation Act.
							(f)Special
				rules
								(1)Only 1 tax
				imposed with respect to any productNo tax shall be imposed by
				subsection (a) with respect to a taxable fuel if, with respect to such fuel,
				the person who would be liable for such tax establishes that a prior tax
				imposed by such subsection has been imposed and no refund or credit with
				respect to such tax is allowed under subsection (g).
								(2)Fractional part
				of tonIn the case of a fraction of a ton, the tax imposed by
				subsection (a) shall be the same fraction of the amount of such tax imposed on
				a whole ton.
								(3)Use and certain
				exchanges by manufacturer, etc
									(A)Use treated as
				saleIf any person manufactures, produces, or imports any taxable
				fuel and uses such fuel, then such person shall be liable for tax under
				subsection (a) in the same manner as if such fuel were sold by such
				person.
									(B)Special rules
				for inventory exchanges
										(i)In
				generalExcept as provided in this subparagraph, in any case in
				which a manufacturer, producer, or importer of a taxable fuel exchanges such
				fuel as part of an inventory exchange with another person—
											(I)such exchange
				shall not be treated as a sale, and
											(II)such other person
				shall, for purposes of subsection (a), be treated as the manufacturer,
				producer, or importer of such fuel.
											(ii)Registration
				requirementClause (i) shall not apply to any inventory exchange
				unless—
											(I)both parties are
				registered with the Secretary as manufacturers, producers, or importers of
				taxable fuels, and
											(II)the person
				receiving the taxable fuel has, at such time as the Secretary may prescribe,
				notified the manufacturer, producer, or importer of such person’s registration
				number and the internal revenue district in which such person is
				registered.
											(iii)Inventory
				exchangeFor purposes of this subparagraph, the term
				inventory exchange means any exchange in which 2 persons exchange
				property which is, in the hands of each person, property described in section
				1221(a)(1).
										(g)Refund or credit
				for certain uses
								(1)Manufacture or
				production of another taxable fuelUnder regulations prescribed
				by the Secretary, if—
									(A)a tax under
				subsection (a) was paid with respect to any taxable fuel, and
									(B)such fuel was used
				by any person in the manufacture or production of any other substance which is
				a taxable fuel,
									then a
				credit or refund (without interest) shall be allowed, in the same manner as if
				it were an overpayment of tax imposed by subsection (a), to such person in an
				amount equal to the tax so paid.(2)Embedded or
				sequestered carbonUnder
				regulations prescribed by the Secretary, if—
									(A)a tax under
				subsection (a) was paid with respect to any taxable fuel,
									(B)a person uses such
				fuel in the manufacture or production of any substance which is not a taxable
				fuel, and
									(C)in the process of
				such manufacture or production, carbon in such fuel is embedded or
				sequestered,
									then a
				credit or refund (without interest) shall be allowed to such person in the same
				manner as if it were an overpayment of tax imposed by subsection (a). The
				amount of such credit or refund shall be an amount equal to the amount of tax
				in effect under subsection (a) with respect to such fuel for the calendar year
				in which such manufacture or production occurred, determined on the basis of
				carbon so embedded or sequestered.(3)LimitationIn
				any case to which paragraph (1) or (2) applies, the amount of any such credit
				or refund shall not exceed the amount of tax imposed by subsection (a) on the
				taxable fuel used in such manufacture or production (or which would have been
				imposed by such subsection on such other fuel but for subsection (h)).
								(h)Exemption for
				exports of taxable fuels
								(1)Tax-free
				sales
									(A)In
				generalNo tax shall be imposed by subsection (a) on the sale by
				the manufacturer or producer of any taxable fuel for export or for resale by
				the purchaser to a second purchaser for export.
									(B)Proof of export
				requiredRules similar to the rules of section 4221(b) shall
				apply for purposes of subparagraph (A).
									(2)Credit or refund
				where tax paid
									(A)In
				generalExcept as provided in subparagraph (B), if—
										(i)tax under
				subsection (a) was paid with respect to any taxable fuel, and
										(ii)(I)such fuel was exported
				by any person, or
											(II)such fuel was used as a material in the
				manufacture or production of a taxable fuel which was exported by any person
				and which, at the time of export, was a taxable fuel,
											credit
				or refund (without interest) of such tax shall be allowed or made to the person
				who paid such tax.(B)Condition to
				allowanceNo credit or refund shall be allowed or made under
				subparagraph (A) unless the person who paid the tax establishes that he—
										(i)has repaid or
				agreed to repay the amount of the tax to the person who exported the taxable
				fuel, or
										(ii)has obtained the
				written consent of such exporter to the allowance of the credit or the making
				of the refund.
										(C)Refunds directly
				to exporterThe Secretary shall provide, in regulations, the
				circumstances under which a credit or refund (without interest) of the tax
				under subsection (a) shall be allowed or made to the person who exported the
				taxable fuel, where—
										(i)the person who
				paid the tax waives his claim to the amount of such credit or refund,
				and
										(ii)the person
				exporting the taxable fuel provides such information as the Secretary may
				require in such regulations.
										(3)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this subsection.
								(i)Border
				adjustments
								(1)In
				generalThe Secretary shall make harmonization adjustments on the
				importation of any product.
								(2)FeeIn the case that taxes paid by
				manufacturers and producers under this section with respect to comparable
				products exceeds the sum of any similar carbon content tax imposed by a foreign
				country on the imported product, plus the amount imposed under subsection (a),
				the adjustment under subsection (a) shall be the imposition of a fee in the
				amount the Secretary determines is equal to such excess. Such fee shall be
				treated as a tax for purposes of subtitle F.
								(3)Credit or
				refundIn the case that any
				similar carbon content tax imposed by a foreign country on the imported product
				exceeds the taxes paid by manufacturers and producers under this section with
				respect to comparable products, the adjustment under subsection (a) shall be a
				credit or refund (without interest) in the amount the Secretary determines is
				equal to such excess. Such credit or refund shall be allowed in the same manner
				as if it were an overpayment of tax.
								(4)RegulationsThe
				Secretary shall issue such regulations as may be necessary to carry out this
				subsection.
								.
			(b)StudyNot later than 5 years after the date of
			 the enactment of this Act, and every 5 years thereafter, the Secretary of the
			 Treasury, in consultation with the Secretary of Energy and the Administrator of
			 the Environmental Protection Agency, shall conduct a study on the
			 environmental, economic, and revenue impacts, and the carbon dioxide emissions
			 in the United States, regarding the tax imposed by subchapter E of chapter 38
			 of the Internal Revenue Code of 1986 (relating to carbon tax on primary fossil
			 fuels). The Secretary shall submit each study to the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate.
			(c)Clerical
			 AmendmentThe table of subchapters for chapter 38 of such Code is
			 amended by adding at the end thereof the following new item:
				
					
						Subchapter E. Carbon tax on primary
				fossil
				fuels.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to sales
			 after December 31, 2011.
			4.Healthy Climate Trust
			 Fund
			(a)Establishment of
			 trust fundSubchapter A of chapter 98 of such Code (relating to
			 trust fund code) is amended by adding at the end the following:
				
					9512.Healthy
				Climate Trust Fund
						(a)EstablishmentThere is established in the Treasury of the
				United States a trust fund to be known as the Healthy Climate Trust
				Fund, consisting of such amounts as may be appropriated to such trust
				fund as provided for in this section.
						(b)TransfersThere
				are appropriated to the Healthy Climate Trust Fund—
							(1)for calendar year
				2012, amounts equivalent to the taxes received under section 6691, and
							(2)for any calendar year after 2012, amounts
				equivalent to the taxes received under section 6691 that are attributable to
				the excess of—
								(A)the rate of tax in
				effect under such section for the calendar year, over
								(B)$10.
								(c)Expenditures
							(1)Administrative
				expensesSuch amounts as may
				be necessary from the Healthy Climate Trust Fund shall be available to pay the
				administrative expenses necessary to carry out this section for each year, but
				not exceeding 0.50 percent of the amounts appropriated to such trust fund under
				subsection (b) in such year.
							(2)Consumer
				Dividend PaymentsAmounts in the Healthy Climate Trust Fund not
				used under paragraph (1) for any year shall be available for making consumer
				dividend payments under subsection (d) before February 15 of the following
				year.
							(d)Payment of
				Consumer Dividend
							(1)In
				generalFrom amounts made available under subsection (c)(2), the
				Secretary shall make annual consumer dividend payments to each individual who
				is an eligible individual for that year.
							(2)Consumer
				dividend paymentThe term consumer dividend payment
				means the individual pro-rata share, as determined by the Secretary, of amounts
				available for the year in the Healthy Climate Trust Fund under subsection
				(c)(2).
							(3)Eligible
				individualThe term
				eligible individual means, with respect to any year, any
				individual with a TIN (other than a nonresident alien individual) who is
				lawfully present in the United States for such month, as determined and
				verified by the Secretary in consultation with any other Federal entity the
				Secretary determines appropriate.
							(4)Tax treatment of
				paymentsAmounts paid under this subsection shall be includible
				in gross income.
							(e)Report to
				CongressNot later than June
				1, 2013, and at least annually thereafter, the Secretary shall transmit to
				Congress a report accounting for the disposition of amounts in the Healthy
				Climate Trust Fund in the previous calendar year.
						(f)Healthy Climate
				Trust Fund WebsiteNot later than 90 days after the date of the
				enactment of this section, the Secretary shall establish and maintain a website
				to provide the public with information on the disposition of any amounts in the
				Healthy Climate Trust Fund.
						(g)RegulationsThe
				Secretary shall prescribe such regulations and other guidance as may be
				necessary or appropriate to carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following new item:
				
					
						Sec. 9512. Healthy Climate Trust
				Fund.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2011.
			5.Disclosure of
			 information
			(a)Limited
			 disclosure of identitySubsection (l) of section 6103 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(22)Limited
				disclosure of identity information relating to consumer dividend
				payments
						(A)Department of
				the TreasuryIndividual identity information shall, without
				written request, be open to inspection by or disclosure to officers and
				employees of the Department of the Treasury whose official duties require such
				inspection or disclosure for purposes of section 9512(d).
						(B)Commissioner of
				Social SecurityThe Commissioner of Social Security shall, on
				written request, disclose to officers and employees of the Department of the
				Treasury individual identity information which has been disclosed to the Social
				Security Administration as provided by paragraph (1) or (5).
						(C)Restriction on
				disclosureInformation disclosed under this paragraph shall be
				disclosed only for purposes of, and to the extent necessary in, carrying out
				section
				9512(d).
						.
			(b)Conforming
			 amendmentsSection
			 6103(p)(3)(A) of the Internal Revenue Code of 1986 is amended by striking
			 or (21) and inserting , (21), or (22).
			6.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act.
		
